DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 11-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2007/0153692 A1) in view of van Hoof et al. (US 2018/0349708, hereinafter Hoof).

Regarding claim 1, Song discloses a method for transmitting a video stream (see fig. 2) the method comprising: obtaining video data of a video to be transmitted in the video stream (see 410 in fig. 4); detecting a first target video scenes, the first target video scene including a first plurality of video frames (see 410 in fig. 4); determining, by processing circuitry, first target transmission parameters (see 370-380 in fig. 3; see 440-450 for 410 in fig. 4) for the video data corresponding to the first plurality of video frames in the first target video scene of the video; and encoding the video data corresponding to the first plurality of video frames in the first target video target video scene based on the first target transmission parameters (see 470 based on 420-460 in fig. 4). 
Although Song discloses controlling and transmitting the first and second target video scenes of a video (e.g. see ¶ [0022]-[0023]), it is noted that Song does not provide the particular of a the second target.
However, Hoof discloses a rate control of target scene coding multiple target in a video stream (see 1002 and 1004 in fig. 10C; see sub-stream of 1106 in fig. 11). 
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Hoof teachings of multiple target coding into Song target transmission coding as an upgrade for the benefit of controlling target transmission rate in situation where there are more than one target scene in a video stream.
	Incorporating Hoof into Song would result in the references disclosing a second target video scene in the video (see Hoof 1002 as first target and 1004 as a second target in fig. 10C); the second target video scene including a second plurality of video frames (see Song 410 in fig. 4); second target transmission parameters for the video data corresponding to the second plurality of video frames in the second target video scene of the video (see Song 440-450 for 410 in fig. 4), and the video data corresponding to the second plurality of video frames in the second target video scene based on the second target transmission parameters (see Song 440-450 for 410 in fig. 4), wherein the first target transmission parameters and the second target transmission parameters are associated with different scene types (see Hoof 1002 differ with 1004 in fig. 10C).

Regarding claims 2 and 12, the references further discloses wherein the determining comprises: determining the first target transmission parameters based on which of a plurality of scene types is determined to correspond to the first target video scene (see Song 470 based on 420-460 in fig. 4); and determining the second target transmission parameters based on which of the plurality of scene types is determined to correspond to the second target video scene (see Song 470 based on 420-460 in fig. 4).

Regarding claims 3 and 13, Song further discloses wherein the determining comprises: determining whether the target transmission parameters are within a target encoding limited interval (e.g. see “bandwidth” in ¶ [0003]), the target encoding limited interval being based on a limitation of a transmission channel in which the video stream is to be transmitted (e.g. see “bandwidth” in ¶ [0033]).

Regarding claims 4 and 14, the references further discloses wherein the first target transmission parameters include a first target encoding parameter (see Song 440-450 in fig. 4) and a first target resolution (e.g. see Song “minimized loss of resolution” in ¶ [0036]); the second target transmission parameters include a second target encoding parameter and a second target resolution (e.g. see Song “minimized loss of resolution” for the second target in ¶ [0036]); and the method further includes transmitting the encoded data (see Song 110, 120 and 130 in fig. 1).

Regarding claims 5 and 15, Song  further discloses wherein the determining comprises: obtaining initial first transmission parameters for the video data corresponding to the first target video scene (see 440-450 in fig. 4), the initial first transmission parameters including a first target parameter (see 440-450 in fig. 4); replacing, when the first target parameter exceeds an interval corresponding to the first target parameter in the target encoding limited interval, the target parameter with a maximum value of the interval (e.g. see ¶ [0038]), and determining the initial first transmission parameters obtained after the replacement as the first target transmission parameters (e.g. see ¶ [0038]); and determining the initial first transmission parameters as the first target transmission parameters when the first initial transmission parameters are within the target encoding limited interval (e.g. see ¶ [0038]).

Regarding claims 9 and 19, the references further discloses wherein the first target transmission parameters for the video data corresponding to the first target video scene are different from the second target transmission parameters for the video data corresponding to the second target video scene (e.g. see Song ¶ [0022]-[0023] for Hoof 1002 and 1004 in fig. 10C).

Regarding claim 11, the claim(s) recite an apparatus with analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 20, the claim(s) recite an analogous limitations to claim 1, and is/are therefore rejected on the same premise.


Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Song and Hoof in view of Puri et al. (US 2005/0175091 A1).

Regarding claims 6 and 16, although Song discloses detecting similarity between video frames (see 430 in fig. 4), it is noted that Song does not disclose wherein the detecting comprises: determining, according to similarities between video frames in the video, a target frame in the video frames, the target frame corresponding to a video scene switch in the video; determining a first scene corresponding to a first video frame; and determining a second scene corresponding to a second video frame, the first video frame being before the target frame, the second video frame being after the target frame, and the target video scenes including the first scene and the second scene.
However, Puri discloses a method for transmitting video stream of determining, according to similarities between video frames in the video, a target frame in the video frames (see “P6” in fig. 7), the target frame corresponding to a video scene switch in the video (see “P6” in fig. 7); determining the first target scene corresponding to a first video frame of the first plurality of video frames (see “B2” in fig. 7); and determining the second target scene corresponding to a second video frame of the second plurality of video frames (see “B1” in fig. 7), the first video frame being before the target frame (see “B2” before “P6” in fig. 7), the second video frame being after the target frame (see “B4” after “P6” in fig. 7).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Puri teachings of scene change detection into Song scene rate control for the benefit of effectively control bitrate with scene change.

Regarding claims 7 and 17, the references further discloses wherein when the first and second target transmission parameters are within the target encoding limited interval, the determining comprises: determining the first transmission parameters for the first video frame (see Song 450 in fig. 4; e.g. see Song ¶ [0038]), the first transmission parameters being within the target encoding limited interval (e.g. see Song ¶ [0033], [0038]); and determining the second transmission parameters for the second video frame (see Song 450 in fig. 4; e.g. see Song ¶ [0023]), the second transmission parameters being within the target encoding limited interval (e.g. see Song ¶ [0033], [0038]).


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Song and Hoof in view of Kedarisetti et al. (US 2020/0327313 A1).

Regarding claims 8 and 18, Song further discloses wherein the determining comprises: obtaining playback parameters (e.g. see ¶ [0036]); obtaining third transmission parameters corresponding to the target video scenes (e.g. see ¶ [0025] for other 202 in fig. 2); adjusting the third transmission parameters to fourth transmission parameters that are within the target encoding limited interval (see 430-450 in fig. 4); and adjusting the fourth transmission parameters based on the first and second target transmission parameters and the playback parameters (e.g. see ¶ [0025] for another other 202 in fig. 2).
Although Song discloses the playback parameter, it is noted that Song does not provide the particular wherein the playback parameters including image parameters for playing back the video stream on the target device.
However, Kedarisetti discloses a scene change detection method wherein the playback parameters including image parameters for playing back the video stream on the target device (e.g. see ¶ [0086]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Kedarisetti teachings of playback parameter into Song playback as an upgrade for the benefit of transmitting data according to the capability of the client device.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Song and Hoof in view of Osanai (US 2017/0272835 A1).
	
Regarding claim 10, although Song discloses wherein the plurality of scene types includes a primary content scene and a secondary scene (see 310 in fig. 3), it is noted that Song does not provide the particular wherein the secondary scene is an advertisement.
However, Osanai discloses that it is well-known in the art of multimedia that the secondary scene is an advertisement (see fig. 1).
Given the teachings as a whole, because both Song and Osanai teach methods for multi-scene types in a video, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one method for the other to achieve the predictable result of playback of advertisement in a primary video.	
	

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Rabii (US 2014/0072035 A1), discloses adaptation of transmission parameters.
2.	Liao et al. (US 2014/0044197 A1), discloses content-aware multimedia streaming.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485